Name: Decision of the EEA Joint Committee No 33/98 of 30 April 1998 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  maritime and inland waterway transport;  executive power and public service;  transport policy
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/20 DECISION OF THE EEA JOINT COMMITTEE No 33/98 of 30 April 1998 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 70/97 of 4 October 1997 (1); Whereas Commission Directive 97/58/EC of 26 September 1997 amending Council Directive 94/57/EC on common rules and standards for ship inspection and survey organisation and for the relevant activities of maritime administrations (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 55b (Council Directive 94/57/EC) in Annex XIII to the Agreement: , as amended by:  397 L 0058: Commission Directive 97/58/EC of 26 September 1997 (OJ L 274, 7.10.1997, p. 8). Article 2 The texts of Directive 97/58/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of the Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 30, 5.2.1998, p. 42. (2) OJ L 274, 7.10.1997, p. 8.